
	
		III
		111th CONGRESS
		1st Session
		S. RES. 217
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2009
			Mr. Kerry submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending Captain Wei Jiafu and the China
		  Ocean Shipping Company for increasing business relations between the United
		  States and China.
	
	
		Whereas, as a young sea captain, the United States Coast
			 Guard gave Captain Wei Jiafu special recognition for knowledge and skill in
			 navigating in the waters of the United States;
		Whereas, as Chairman of COSCO, Captain Wei oversees the
			 largest China-based employer of United States workers;
		Whereas, under the leadership of Captain Wei, the China
			 Ocean Shipping Company (referred to in this preamble as COSCO)
			 was the first foreign shipping company to comply with the regulations of the
			 Department of Homeland Security governing ocean shipping containers;
		Whereas, under the leadership of Captain Wei, the port
			 authorities in cities including Long Beach, Seattle, New York, and New Orleans
			 have recognized COSCO;
		Whereas the most notable accomplishment of Captain Wei and
			 COSCO was establishing service between the Port of Boston and ports in China,
			 which saved the jobs of thousands of port workers in Massachusetts; and
		Whereas, under the leadership of Captain Wei, COSCO has
			 donated a Chair to Harvard University, financially supported cleaner oceans and
			 the protection of sea life in Alaska, and mobilized employees to volunteer time
			 and resources to assist victims of disasters in China and other countries in
			 Asia: Now, therefore, be it
		
	
		That the Senate—
			(1)commends Captain
			 Wei Jiafu and the China Ocean Shipping Company (referred to in this resolution
			 as COSCO) for staying committed to professionalism and promoting
			 citizen participation that increases understanding and cooperation between the
			 people of the United States and China;
			(2)recognizes the
			 efforts of Captain Wei to improve business relations between the United States
			 and China; and
			(3)recognizes the
			 charitable contributions of COSCO and the efforts of the company to support
			 higher education in the United States and around the world.
			
